Case 1:18-cv-01620-VM Document 39-4 Filed 12/02/19 Page 1 of 11




              EXHIBIT A-2
       Case 1:18-cv-01620-VM Document 39-4 Filed 12/02/19 Page 2 of 11
                                                                             EXHIBIT A-2

                     PROOF OF CLAIM AND RELEASE FORM

Deadline for Subm ission: _____________________

IF YOU PURCHASED OR OTHERWISE ACQUIRED DEFENDANT UBIQUITI NETWORKS, INC.,
(N/K/A UBIQUITI INC.) (“UBIQUITI”), SECURITIES DURING THE PERIOD BETWEEN MAY 9,
2013 AND FEBRUARY 19, 2018, BOTH DATES INCLUSIVE, (THE “CLASS PERIOD”), YOU ARE
A “SETTLEMENT CLASS MEMBER” AND YOU MAY BE ENTITLED TO SHARE IN THE
SETTLEMENT PROCEEDS. (EXCLUDED FROM THE SETTLEMENT CLASS ARE:
(I) DEFENDANTS, ALL CURRENT AND FORMER DIRECTORS AND OFFICERS OF UBIQUITI
DURING THE CLASS PERIOD, AND ANY FAMILY MEMBER, TRUST, COMPANY, ENTITY OR
AFFILIATE CONTROLLED OR OWNED BY ANY OF THE EXCLUDED PERSONS AND ENTITIES
REFERENCED ABOVE; (II) OPT-OUTS; AND (III) PERSONS WHO HAVE NO COMPENSABLE
DAMAGES.)
IF YOU ARE A SETTLEMENT CLASS MEMBER, YOU MUST COMPLETE AND SUBMIT THIS FORM IN
ORDER TO BE ELIGIBLE FOR ANY SETTLEMENT BENEFITS.

YOU MUST COMPLETE AND SIGN THIS PROOF OF CLAIM AND RELEASE FORM (“PROOF OF CLAIM
AND RELEASE FORM”) AND MAIL IT BY FIRST CLASS MAIL, POSTMARKED NO LATER THAN
____________, 20__, TO THE CLAIMS ADMINISTRATOR, AT THE FOLLOWING ADDRESS:


                       In re Ubiquiti Networks, Inc. Securities Litigation
                                 c/o JND Legal Administration
                                         PO Box 91335
                                       Seattle, WA 98111
                                 Telephone: (844) 924-0858
                         info@ubiquitinetworkssecuritieslitigation.com

YOUR FAILURE TO SUBMIT YOUR CLAIM BY ____________, 20__ WILL SUBJECT YOUR CLAIM TO
REJECTION AND PRECLUDE YOU FROM RECEIVING ANY MONEY IN CONNECTION WITH THE
SETTLEMENT OF THE ACTIONS. DO NOT MAIL OR DELIVER YOUR CLAIM TO THE COURT OR TO ANY
OF THE PARTIES OR THEIR COUNSEL AS ANY SUCH CLAIM WILL BE DEEMED NOT TO HAVE BEEN
SUBMITTED. SUBMIT YOUR CLAIM ONLY TO THE CLAIMS ADMINISTRATOR. IF YOU ARE A
SETTLEMENT CLASS MEMBER AND DO NOT SUBMIT A PROPER PROOF OF CLAIM AND RELEASE
FORM, YOU WILL NOT SHARE IN THE SETTLEMENT BUT YOU NEVERTHELESS WILL BE BOUND BY
THE ORDER AND FINAL JUDGMENT OF THE COURT UNLESS YOU EXCLUDE YOURSELF.

SUBMISSION OF A PROOF OF CLAIM DOES NOT ASSURE THAT YOU WILL SHARE IN THE PROCEEDS
OF THE SETTLEMENT.




                                           -1-
         Case 1:18-cv-01620-VM Document 39-4 Filed 12/02/19 Page 3 of 11
                                                                                           EXHIBIT A-2

                                       CLAIMANT’S STATEMENT

1. I (we) purchased or otherwise acquired Ubiquiti Networks, Inc., (n/k/a Ubiquiti Inc.) (“Ubiquiti”)
   securities during the Settlement Class Period. (Do not submit this Proof of Claim and Release Form if
   you did not purchase or otherwise acquire Ubiquiti Securities during the Settlement Class Period.)

2. By submitting this Proof of Claim and Release Form, I (we) state that I (we) believe in good faith that I
   am (we are) a Settlement Class Member(s) as defined above and in the Notice of Proposed
   Settlement of Class Actions, Motion for Attorneys’ Fees and Expenses, and Settlement Fairness
   Hearing (the “Notice”), or am (are) acting for such person(s); that I am (we are) not a Defendant in the
   Actions or anyone excluded from the Settlement Class; that I (we) have read and understand the
   Notice; that I (we) believe that I am (we are) entitled to receive a share of the Net Settlement Fund, as
   defined in the Notice; that I (we) elect to participate in the proposed Settlement described in the
   Notice; and that I (we) have not filed a request for exclusion. (If you are acting in a representative
   capacity on behalf of a Settlement Class Member [e.g., as an executor, administrator, trustee, or
   other representative], you must submit evidence of your current authority to act on behalf of that
   Settlement Class Member. Such evidence would include, for example, letters testamentary, letters of
   administration, or a copy of the trust documents.)

3. I (we) consent to the jurisdiction of the Court with respect to all questions concerning the validity of
   this Proof of Claim and Release Form. I (we) understand and agree that my (our) claim may be subject
   to investigation and discovery under the Federal Rules of Civil Procedure, provided that such
   investigation and discovery shall be limited to my (our) status as a Settlement Class Member(s) and
   the validity and amount of my (our) claim. No discovery shall be allowed on the merits of the Actions
   or Settlement in connection with processing of the Proof of Claim and Release Form.

4. I (we) have set forth where requested below all relevant information with respect to each purchase or
   acquisition of Ubiquiti Securities during the Settlement Class Period, and each sale, if any, of such
   securities. I (we) agree to furnish additional information to the Claims Administrator to support this
   claim if requested to do so.

5. I (we) have enclosed photocopies of the stockbroker’s confirmation slips, stockbroker’s statements,
   or other documents evidencing each purchase/acquisition and sale of Ubiquiti Securities listed below
   in support of my (our) claim. (IF ANY SUCH DOCUMENTS ARE NOT IN YOUR POSSESSION, PLEASE
   OBTAIN A COPY OR EQUIVALENT DOCUMENTS FROM YOUR BROKER OR TAX ADVISOR BECAUSE
   THESE DOCUMENTS ARE NECESSARY TO PROVE AND PROCESS YOUR CLAIM.)

6. I (we) understand that the information contained in this Proof of Claim and Release Form is subject to
   such verification as the Claims Administrator may request or as the Court may direct, and I (we) agree
   to cooperate in any such verification. (The information requested herein is designed to provide the
   minimum amount of information necessary to process most simple claims. The Claims Administrator
   may request additional information as required to efficiently and reliably calculate your Recognized
   Loss. In some cases, the Claims Administrator may condition acceptance of the claim based upon the
   production of additional information, including, where applicable, information concerning
   transactions in any derivatives securities such as options.)

7. Upon the Effective Date (as defined in the Settlement Stipulation), I (we) agree and acknowledge that
   my (our) signature(s) hereto shall effect and constitute a full and final release, relinquishment and
   discharge by me (us) and my (our) successors and assigns in any capacity (or, if I am (we are)
   submitting this Proof of Claim and Release Form on behalf of a corporation, a partnership, estate or
   one or more other persons, by it, him, her or them, and by its, his, her or their successors and assigns
   in any capacity) of each of the “Released Persons” of all “Released Claims,” as those terms are
   defined in the Settlement Stipulation. I (we) further agree and acknowledge that I (we) and anyone
   claiming through or on my behalf (or, if I am (we are) submitting this Proof of Claim and Release Form


                                                    -2-
         Case 1:18-cv-01620-VM Document 39-4 Filed 12/02/19 Page 4 of 11
                                                                                           EXHIBIT A-2

    on behalf of a corporation, a partnership, estate or one or more other persons, by it, him, her, or them
    and anyone claiming through or on its, his, her, or their behalf), will be permanently and forever
    barred and enjoined from commencing, instituting, prosecuting or continuing to prosecute, in any
    capacity, any action or other proceeding in any court of law or equity, arbitration tribunal,
    administrative forum, or any other forum asserting the Released Claims against any of the Released
    Persons.

8. Upon the Effective Date, I (we) agree and acknowledge that my (our) signature(s) hereto shall effect
   and constitute a covenant by me (us) and anyone claiming through or on my behalf (or, if I am (we
   are) submitting this Proof of Claim and Release Form on behalf of a corporation, a partnership, estate
   or one or more other persons, by it, him, her or them, and anyone claiming through or on its, his, her,
   or their behalf) to permanently refrain from instituting, commencing or prosecuting in any capacity
   any Released Claims against any of the Released Persons.

9. “Effective Date” has the meaning laid out in the Settlement Stipulation.

10. “Released Persons” has the meaning laid out in the Settlement Stipulation.

11. “Released Claims” has the meaning laid out in the Settlement Stipulation.

12. “Unknown Claims” has the meaning laid out in the Settlement Stipulation.

13. I (We) acknowledge that the inclusion of “Unknown Claims” in the definition of claims released
    pursuant to the Settlement Stipulation was separately bargained for and is a material element of the
    Settlement of which this release is a part.

14. NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of transactions may
    request, or may be requested, to submit information regarding their transactions in electronic files.
    All Claimants MUST submit a manually signed paper Proof of Claim and Release Form listing all their
    transactions whether or not they also submit electronic copies. If you wish to file your claim
    electronically, you must contact the Claims Administrator at 1-844-924-0858 or visit their website at
    https://www.ubiquitinetworkssecuritieslitigation.com to obtain the required file layout. No electronic
    files will be considered to have been properly submitted unless the Claims Administrator issues to the
    Claimant a written acknowledgment of receipt and acceptance of electronically submitted data.




                                                    -3-
                        Case 1:18-cv-01620-VM Document 39-4 Filed 12/02/19 Page 5 of 11
                                                                                                             EXHIBIT A-2

             I. CLAIM ANT INFORM ATION
Name:




Address:




City                                                        State                        ZIP


Foreign Province                                            Foreign Country


Day Phone                                                   Evening Phone


Email


           Social Security Number (for individuals):   OR      Taxpayer Identification Number (for estates, trusts, corporations, etc.):




             .

             II. SCHEDULE OF TRANSACTIONS IN UBIQUITI COM M ON STOCK
           Beginning Holdings:
           A. State the total number of shares of Ubiquiti Common Stock held at the
              close of trading on May 8, 2013 (must be documented). If none, write
              “zero” or “0.”

           Purchases/Acquisitions:
           B. Separately list each and every purchase or acquisition of Ubiquiti Common Stock from May 9,
               2013 through May 17, 2018, both dates inclusive, and provide the following information (must
               be documented) (Please note, purchases/acquisitions during the period from February 20, 2018
               through May 17, 2018, will be used to balance your claim only):
                                                                                                Total Cost
             Trade Date                                                                        (Excluding
       (List Chronologically)             Num ber of Shares              Price per            Commissions,
         (Month/Day/Year)              Purchased/Acquired                   Share           Taxes, and Fees)




                                                              -4-
               Case 1:18-cv-01620-VM Document 39-4 Filed 12/02/19 Page 6 of 11
                                                                                                 EXHIBIT A-2

      Sales:
      C. Separately list each and every sale of Ubiquiti Common Stock from May 9, 2013 through May 17,
         2018, both dates inclusive, and provide the following information (must be documented):

        Trade Date
           (List                                                                           Am ount Received
      Chronologically)                                                                        (Excluding
     (Month/Day/Year                                                 Price per              Commissions,
             )                   Num ber of Shares Sold               Share                Taxes, and Fees)




     Ending Holdings:
     D. State the total number of shares of Ubiquiti common stock held at the
        close of trading on May 17, 2018, (must be documented). If none, write
        “zero” or “0.”

      III. SCHEDULE OF TRANSACTIONS IN UBIQUITI CALL OPTION S
                                                                                                  IF NONE, CHECK
A.    Beginning Holdings – Separately list all positions in Ubiquiti Call Options in
                                                                                                       HERE
     which you had an open interest as of the close of trading on May 8, 2013 (must be
     documented).                                                                                          ○

                                                                                     Insert an “E” if Exercised
                                                                Number of Call        Insert an “X” if Expired
                                   Expiration Date of Call
             Strike Price of                                   Option Contracts in
                                      Option Contract
          Call Option Contract                                 Which You Had an
                                     (Month/Day/Year)
                                                                 Open Interest

         $                               /     /

         $                               /     /

         $                               /     /

         $                               /     /

         $                               /     /




                                                         -5-
             Case 1:18-cv-01620-VM Document 39-4 Filed 12/02/19 Page 7 of 11
                                                                                                         EXHIBIT A-2

    Purchases/Acquisitions:
    B. Separately list each and every purchase/acquisition of Ubiquiti Call Options from after the
       opening of trading on May 9, 2013 through and including the close of trading on February 19,
       2018 (must be documented):
      Date of        Strike      Expiration        Number of    Purchase/           Total          Insert an     Exercise
    Purchase/       Price of    Date of Call          Call      Acquisition     Purchase/            “E” if        Date
    Acquisition       Call        Option            Options      Price Per      Acquisition        Exercised     (Month/
       (List        Option     (Month/Day/         Purchased    Call Option         Price          Insert an       Day/
      Chrono-                      Year)           /Acquired                    (excluding           “A” if       Year)
     logically)                                                                    taxes,          Assigned
                                                                               commissions
    (Month/Day/                                                                 , and fees)        Insert an
       Year)                                                                                         “X” if
                                                                                                    Expired
         /                           /                                                                             /
                   $                                            $              $
        /                           /                                                                              /
         /                           /                                                                             /
                   $                                            $              $
        /                           /                                                                              /
         /                           /                                                                             /
                   $                                            $              $
        /                           /                                                                              /
         /                           /                                                                             /
                   $                                            $              $
        /                           /                                                                              /

    Sales:
    C. Separately list each and every sale/disposition of Ubiquiti Call Options from after the opening of
       trading on May 9, 2013, through and including the close of trading on February 19, 2018 (must
       be documented):
      Date of Sale       Strike Price    Expiration Date of         Number of        Sale             Total Sale Price
          (List             of Call         Call Option             Call Options   Price Per         (excluding taxes,
     Chronologically)      Option        (Month/Day/Year)               Sold          Call             commissions,
    (Month/Day/Year)                                                                Option               and fees)
        /     /         $                      /       /                           $           $
        /     /         $                      /       /                           $           $
        /     /         $                      /       /                           $           $
        /     /         $                      /       /                           $           $

D. Ending Holdings – Separately list all positions in                              IF NONE, CHECK HERE
Ubiquiti Call Options in which you had an open interest                                        ○
as of the close of trading on February 19, 2018 (must be
documented).
      Strike Price of          Expiration Date of Call Option         Number of Call Option Contracts in Which You Had an
       Call Option                  (Month/Day/Year)                                     Open Interest

$                                         /        /
$                                         /        /
$                                         /        /
$                                         /        /




                                                           -6-
                       Case 1:18-cv-01620-VM Document 39-4 Filed 12/02/19 Page 8 of 11
                                                                                                                  EXHIBIT A-2

         IV. SCHEDULE OF TRANSACTIONS IN UBIQUITI PUT OPTIONS
                                                                                                                        IF NONE,
    A.      Beginning Holdings – Separately list all positions in Ubiquiti Put Options in
                                                                                                                       CHECK HERE
           which you had an open interest as of the close of trading on May 8, 2013 (must be
           documented).                                                                                                      ○
                                                                                                                         Insert an “A” if
                                                                                             Number of Put Option
Strike Price of                                 Expiration Date of Put Option                                              Assigned
                                                                                            Contracts in Which You
Put Option                                           (Month/Day/Year)                                                    Insert an “X” if
                                                                                             Had an Open Interest
                                                                                                                            Expired
$                                                         /     /
$                                                         /     /
$                                                         /     /
$                                                         /     /


         Sales (W riting):
         B. Separately list each and every sale (writing) of Ubiquiti Put Options from after the opening of
            trading on May 9, 2013, through and including the close of trading on February 19, 2018 (must
            be documented):
          Date of Sale       Strike         Expiration    Number of       Sale Price      Total Sale       Insert an      Exercise
         (Writing) (List    Price of        Date of Put       Put          Per Put           Price           “A” if         Date
         Chronologica         Put             Option        Options        Option        (excluding        Assigned       (Month/
               lly)         Option         (Month/Day/       Sold                           taxes,         Insert an        Day/
         (Month/Day/                          Year)        (Written)                    commissions          “E” if        Year)
             Year)                                                                       , and fees)       Exercised
                                                                                                           Insert an
                                                                                                             “X” if
                                                                                                            Expired
               /                                /                                                                           /
                            $                                             $             $
              /                                /                                                                            /
               /                                /                                                                           /
                            $                                             $             $
              /                                /                                                                            /
               /                                /                                                                           /
                            $                                             $             $
              /                                /                                                                            /
               /                                /                                                                           /
                            $                                             $             $
              /                                /                                                                            /

         Purchases/Acquisitions:
         C. Separately list each and every purchase/acquisition of Ubiquiti Put Options from after the opening
             of trading on May 9, 2013, through and including the close of trading on February 19, 2018
             (must be documented):
                 Date of                 Strike      Expiration Date of       Number of       Purchase              Total
          Purchase/Acquisitio           Price of        Put Option            Put Options     /Acquisiti   Purchase/Acquisition
                    n                  Put Option    (Month/Day/Year)         Purchased/       on Price    Price (excluding taxes,
          (List Chronologically)                                               Acquired        Per Put         commissions,
           (Month/Day/Year)                                                                     Option            and fees)
                   /    /              $                  /    /                              $            $
                   /    /              $                  /    /                              $            $
                   /    /              $                  /    /                              $            $
                   /    /              $                  /    /                              $            $


                                                                    -7-
               Case 1:18-cv-01620-VM Document 39-4 Filed 12/02/19 Page 9 of 11
                                                                                               EXHIBIT A-2




D.     Ending Holdings– Separately list all positions in                     IF NONE, CHECK HERE
Ubiquiti Put Options in which you had an open interest as of                              ○
the close of February 19, 2018 (must be documented).

                                Expiration Date of Put Option         Number of Put Option Contracts in Which You
 Strike Price of Put Option          (Month/Day/Year)                            Had an Open Interest

$                                         /     /
$                                         /     /
$                                         /     /
$                                         /     /

    If additional space is needed to list your transactions/holdings, attach separate
    num bered sheets, giving all required inform ation, substantially in the sam e form at,
    and print your nam e and Social Security or Taxpayer Identification num ber at the top
    of each sheet.

    III. Taxpayer Identification Number

    The Claimant Information form above requests a Taxpayer Identification Number. For most
    individuals, this is your Social Security Number. The Internal Revenue Service (“I.R.S.”) requires such
    taxpayer identification number. If you fail to provide this information, your claim may be rejected.


    IV. CERTIFICATION

    I (We) submit this Proof of Claim and Release Form under the terms of the Stipulation of Settlement
    described in the Notice. I (We) also submit to the jurisdiction of the United States District Court for
    the Southern District of New York, with respect to my (our) claim as a Settlement Class Member(s)
    and for purposes of enforcing the release and covenant not to sue set forth herein. I (We) further
    acknowledge that I am (we are) bound by and subject to the terms of any judgment that may be
    entered in this Action. I (We) have not submitted any other claim covering the same
    purchases/acquisitions or sales of Ubiquiti PLC ADSs during the Settlement Class Period and know
    of no other Person having done so on my (our) behalf.

    I (We) certify that I am (we are) NOT subject to backup withholding under the provisions of Section
    3406 (a)(1)(c) of the Internal Revenue Code because: (a) I am (We are) exempt from backup
    withholding; or (b) I (We) have not been notified by the I.R.S. that I am (we are) subject to backup
    withholding as a result of a failure to report all interest or dividends; or (c) the I.R.S. has notified me
    (us) that I am (we are) no longer subject to backup withholding.

    NOTE: If you have been notified by the I.R.S. that you are subject to backup withholding, please strike
    out the language that you are not subject to backup withholding in the certification above.

    UNDER THE PENALTIES OF PERJURY UNDER THE LAWS OF THE UNITED STATES, I (WE) CERTIFY
    THAT ALL OF THE INFORMATION I (WE) PROVIDED ON THIS PROOF OF CLAIM AND RELEASE FORM IS
    TRUE, CORRECT AND COMPLETE.




                                                       -8-
      Case 1:18-cv-01620-VM Document 39-4 Filed 12/02/19 Page 10 of 11
                                                                               EXHIBIT A-2

                             Signature of Claimant (If this claim is being made
                             on behalf of Joint Claimants, then each must sign):

                             ________________________________________
                             (Signature)


                             ________________________________________
                             (Signature)

                             ________________________________________
                             (Capacity of person(s) signing, e.g. beneficial
                             purchaser(s), executor, administrator, trustee, etc.)
                               Check here if proof of authority to file is enclosed.
                             (See Item 2 under Claimant’s Statement)


Date: ____________________




                                       -9-
        Case 1:18-cv-01620-VM Document 39-4 Filed 12/02/19 Page 11 of 11
                                                                                       EXHIBIT A-2

THIS PROOF OF CLAIM AND RELEASE FORM M UST BE SUBM ITTED NO LATER THAN
_______________, 20__ AND M UST BE M AILED TO:

                        In re Ubiquiti Networks, Inc. Securities Litigation
                                  c/o JND Legal Administration
                                          PO Box 91335
                                        Seattle, WA 98111
                                  Telephone: (844) 924-0858
                          info@ubiquitinetworkssecuritieslitigation.com

A Proof of Claim and Release Form received by the Claims Administrator shall be deemed to have
been submitted when posted, if mailed by _________, 2020 and if a postmark is indicated on the
envelope and it is mailed first class and addressed in accordance with the above instructions. In all
other cases, a Proof of Claim and Release Form shall be deemed to have been submitted when
actually received by the Claims Administrator.

The Claims Administrator will acknowledge receipt of your Proof of Claim and Release Form by mail
or email within 45 days of receipt. Your claim is not deemed filed until you receive such an
acknowledgement. If you do not receive an acknowledgement within 45 days, please contact the
Claims Administrator by telephone toll free at 1-844-924-0858 or by email at
info@ubiquitinetworkssecuritieslitigation.com.


You should be aware that it will take a significant amount of time to process fully all of the Proof of
Claim and Release Forms and to administer the Settlement. This work will be completed as promptly
as time permits, given the need to investigate and tabulate each Proof of Claim and Release Form.
Please notify the Claims Administrator of any change of address.

                                     REM INDER CHECKLIST

   o   Please be sure to sign this Proof of Claim and Release Form on pages 8 & 9. If this Proof of
       Claim and Release Form is submitted on behalf of joint claimants, then each claimant must
       sign.

   o   Please remember to attach supporting documents. Do NOT send any stock certificates.
       Keep copies of everything you submit.

   o   Do NOT use highlighter on the Proof of Claim and Release Form or any supporting
       documents.

   o If you move or change your address, telephone number or email address, please submit the
       new information to the Claims Administrator, as well as any other information that will assist
       us in contacting you. NOTE: Failure to submit updated information to the Claims
       Administrator may result in the Claims Administrator’s inability to contact you regarding
       issues with your claim or deliver payment to you.




                                                 -10-
